Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made this application is a 371 of PCT/CN2019/107125 filed on 09/20/2019 which claims priority to foreign priority of Hong Kong Application No. 181121645 filed on 09/20/2018 under 35 U.S.C. 119 (a)-(d). 
The certified copy for the Hong Kong Application No. 181121645 has been received on 08/17/2021.

DETAILED ACTION
Claims 1-20 presented examination. Applicant resubmitted a preliminary amendment to correct multiple dependency of dependent claims 5, 7, 8, 12, 14, 16, 17 and 19 on 04/26/2022. Therefore, the claims 1-20 are pending.
Examiner further acknowledges receipt of abstract, drawings and amended specification as  preliminary amendment resubmitted on 04/25/2022 further to submission on 08/17/2020. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) for Figs. 5, 6, 7, 9, 10 and 11 as resubmitted on 04/26/2022 are required in this application because letter in the figures as submitted are blurred and are not readable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation by referring to claim 2 in “the step of calculating….” And “the step of selecting…” respectively. There is insufficient antecedent basis for this limitation in the claim. The claims 7 and 8 should depend upon claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-20 are directed to method for selecting one or more of said plurality of a first generation portfolios based on ranking the portfolios by their respective scores comprising aggregate of a plurality of different evaluation factors by applying random percentage weightings to randomly selected solutions. The claims 1-20 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

3.	Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for automatically selecting a portfolio. A process is one of the statutory categories of invention (Step 1: YES).
Claim 19 is directed to a non-transitory computer readable storage medium which, is executed by a processor which is a manufacture. The claim is, thus a statutory category of invention (Step 1: YES). 
Claim 20 is directed to a system comprising at least a computer readable medium and a processor, for automatically selecting a portfolio. The claimed system is therefore directed to a statutory category of invention, i.e., a machine (a combination of device) (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 19 and 20 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “generating a plurality of first generation portfolios from a plurality of available solutions, applying a random percentage weighting to each of said randomly selected solutions, and calculating a score for each of the plurality of first generation portfolios comprising an aggregate of a plurality of different evaluation factors.”
The limitations of “generating a plurality of first generation portfolios, applying a random percentage weighting, and calculating a score for each of the plurality of first generation portfolios comprising an aggregate of a plurality of different evaluation factors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation mathematical formula/calculation but for the recitation of generic computer components, similar to calculating a number representing an alarm limit value using the mathematical formula in Parker v. Flook,. That is, other than reciting “computer or processor,” nothing in the claim element precludes the step from practically mathematical formula/relationship and thus fall within the “Mathematical Calculation”” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “processor” language, “generating…, applying….., and calculating” in the context of this claim encompasses the user manually performing recitation and calculation of a score  …….” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mathematical Formulas and Equation” grouping of abstract ideas  (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device/processor performing “ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores.” The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of selecting portfolio based on ranking of calculated scored of generation portfolios.” 
An evaluation of whether limitations “ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores” are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering and applying random percentage for the portfolios and calculation of score  that is necessary for use of the recited judicial exception in ranking and selection of the portfolio using applicant’s predefined mathematical formula/equation. The limitation of “ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores in the claim is an insignificant extra-solution activity. The processor is also an additional element which is configured to carry out limitations step 2A i.e., it is the tool that is used in steps described in Prong 1. But the processor is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a processor in automatically selecting a portfolio. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of “ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores” which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device/processor being configured to receive generated score  for implementation of applicant’s mathematical formulation according to the definition and ranking  receive portfolio scores and selecting the portfolio based on the ranking is mere data gathering and mathematical calculation based received factors weight data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. The mere instructions to apply exception on a generic computer  cannot integrate judicial exception into a practical application at Step 2A or provide inventive concept in Step 2B. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores (see Specification: page 18, last 2 lines  to page 19, lines 1-7). The claimed additional elements of ranking selecting one or more of said plurality of first generation portfolios based on their respective scores is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 1; Specification: page 9-10). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. 
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). 
The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

4.	Dependent Claims:
Examiner further reviewed the dependent claims 2-11, and 14-16 and 18 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes details of solutions, receiving data, making initial portfolio, applying random percentage weighting, calculating score, selecting generation portfolio, child portfolio, generating next generation of child portfolio and calculating its scores, and ranking and selection of next generation portfolio, which appear to be mathematical formula or relationship using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 21. Therefore, claims 1-11, 14-16 ad 18 are not patent eligible (NO). 
Dependent Claims 8, 12 and 13
The additional steps in claims 12 and 13 includes replacing at least one asset of said portfolio is randomly selected and all or a randomly percentage weighted portion of said randomly selected asset (claim 8) by another asset randomly selected from a union of assets comprising a group of all of assets of existing portfolios and a group of other eligible assets when some of the plurality of parent and/or child portfolios are selected to undergo a mutation process by assigning each of said parent and/or child portfolios with a binary value according to a pre-set mutation rate, where the assigned binary value determines whether a portfolio is selected for the mutation process or not thereby enabling to identify mutated version of selected asset (X) replacing portion of existing asset (A) in the existing selected portfolio (see Fig. 10,  Specification: page 20).
Dependent claims 8, 14, 16 and 17
The claim 17 include additional element “repeating the steps of ranking, selecting, generating, and calculating a score for each next generation of portfolios for a plurality of times (claims 8, 14 and 16) until a marginal improvement in a score calculated for a highest ranking portfolio is less than a predetermined amount over a latter pre-set number of iterations thereby improving fitness of portfolio of later  generations yielding high fitness  but greater dispersion in portfolio of earlier generations (see Specification: page 23, Test Result).
	Therefore,  an incorporation of claims 8, 12 and 13 or claims 8, 14, 16 and 17 as additional element into independent claims 1, 19 and 20 make the independent claim significantly more and making the claims patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedy, U.S. Pub No. 2006/0167777 (reference A in attached PTO-892) in view of Breitzman et al., U.S. Patent No. 6,175,824 (reference B in attached PTO-892). 
As per claims 1, 19 and 20, Shkedy teaches a computer implemented method,  a non-transitory computer readable medium storing machine readable code which, when executed by a processor, causes an electronic processing device and a computer based system (see paragraph [0034]) for automatically selecting a portfolio where said portfolio comprises a population of solutions, the method comprising the steps of:
generating a plurality of first generation portfolios from a plurality of available solutions, wherein each of said plurality of first generation portfolios is generated by random selection of one or more of said plurality of available solutions (see Fig. 2, Step 215: Select Security at Random: paragraph [0068]: where security is selected based on a random number generated);
applying a random percentage weighting to each of said randomly selected solutions, but where the sum of the random percentage weightings is arranged to equal 100% (see Fig. 2, Step 220: Generate Random Portfolio Weight, 100% Portfolio Weight? (240): paragraph [0068]; where random weight for a selected portfolio iterated until total portfolio weight for all portfolio is 100%);
Shkedy does not teach calculating a score for each of the plurality of first generation portfolios, the score for each of said plurality of first generation portfolios of assets comprising an aggregate of a plurality of different evaluation factors; ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores. 
Breitzman et al. teaches calculating a score for each of the plurality of first generation portfolios, the score for each of said plurality of first generation portfolios of assets comprising an aggregate of a plurality of different evaluation factors; ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores (see abstract, Fig. 1; Fig. 3: column 3, lines 15-49).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow calculating a score for each of the plurality of first generation portfolios, the score for each of said plurality of first generation portfolios of assets comprising an aggregate of a plurality of different evaluation factors; ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores to Shkedy because Breitzman et al. teach including above features would enable to include top ranked companies into a stock portfolio (Breitzman et al., Abstract, Fig. 1, Step 1: column 5, lines 29-35).
A per claim 2, Shkedy teaches claim 1 as described above. Shkedy further teaches the  method, wherein 
the solutions comprise assets (see Fig. 2, Select Security at Random (215): paragraph [0066]).
A per claim 3, Shkedy teaches claim 2 as described above. Shkedy further teaches the  method, wherein 
the step of receiving data describing an initial portfolio of assets (see Fig. 2, Select Predefined Universe (320); where set of securities for initial portfolio is selected). 
A per claims 4-5, Shkedy teaches claim 3 as described above. Shkedy further teaches the  method comprising 
the step of making said initial portfolio of assets a first one of said plurality of first generation portfolios of assets; and the plurality of available assets comprises assets comprising said initial portfolio of assets and other eligible assets (see paragraph [0066]; where specific securities such as US or Japanese and UUS securities with market capitalization over $1 billion is considered).
A per claim 6, Shkedy teaches claim 5 as described above. Shkedy further teaches the  method, wherein 
a random percentage weighting applied to a randomly selected asset from said plurality of available assets  is limited to a maximum value of its percentage weighting in the initial portfolio of assets or is limited to a predetermined maximum percentage weighting where said asset is one of the other eligible assets (see Fig. 5A steps 515,  520 and 525: paragraph [0074]; where random % weighting is applied to limited set maximum weight value).
A per claim 7, Shkedy teaches claim 2 as described above. 
Shkedy does no teach  the step of calculating a score for each of the plurality of first generation portfolios of assets comprises calculating a weighted aggregate of the plurality of different evaluation factors.
Breitzman et al. teach the step of calculating a score for each of the plurality of first generation portfolios of assets comprises calculating a weighted aggregate of the plurality of different evaluation factors (see abstract, Fig. 3, Patent Indicator Values (Xi s); column 7, lines 25-30).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow calculating a score for each of the plurality of first generation portfolios of assets comprises calculating a weighted aggregate of the plurality of different evaluation factors to Shkedy because Breitzman et al. teach including above features would enable patent indicator as factors to measure effect of quality technologies in future performance of the company (Breitzman et al., Abstract).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedy, U.S. Pub No. 2006/0167777 (reference A in attached PTO-892) in view of Breitzman et al., U.S. Patent No. 6,175,824 (reference B in attached PTO-892) further in view of McCabe et al., U.S. Pub No. 2003/0018570 (reference C in attached PTO-892).
A per claim 8, Shkedy teaches claim 2 as described above. Shkedy further teaches the  method, wherein 
the step of selecting one or more of said plurality of first generation portfolios of assets comprises selecting a plurality of said first generation portfolios of assets as parent portfolios and using said parent portfolios to generate a plurality of child portfolios (See Fig. 5A, Select Predefined Sectors of Portfolio of Securities (415), Generate random Portfolio with Random Weight (430) , 100% Portfolio Weight? (460): paragraph [0071, 0082]).
McCabe et al. also teach the step of selecting one or more of said plurality of first generation portfolios of assets comprises selecting a plurality of said first generation portfolios of assets as parent portfolios and using said parent portfolios to generate a plurality of child portfolios (see paragraph [0025]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow selecting one or more of said plurality of first generation portfolios of assets comprises selecting a plurality of said first generation portfolios of assets as parent portfolios and using said parent portfolios to generate a plurality of child portfolios to Shkedy because McCabe et al. teach including above features would enable to form subset of parent portfolio without using all components of the parent portfolio (McCabe et al., paragraph [0025]).
A per claims 9-10, Shkedy teaches claim 8 as described above. 
Shkedy does not teach each of the plurality of child portfolios is generated by two parent portfolios which are adjacent to each other by their ranking scores; the assets for a child portfolio are randomly selected from a group of assets comprising the two adjacent parent portfolios.
McCabe et al. teach each of the plurality of child portfolios is generated by two parent portfolios which are adjacent to each other by their ranking scores; the assets for a child portfolio are randomly selected from a group of assets comprising the two adjacent parent portfolios (see Fig. 2; paragraph [0021-0025]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow each of the plurality of child portfolios is generated by two parent portfolios which are adjacent to each other by their ranking scores; the assets for a child portfolio are randomly selected from a group of assets comprising the two adjacent parent portfolios to Shkedy because McCabe et al. teach including above features would enable to form subset of parent portfolio without using all components of the parent portfolio (McCabe et al., paragraph [0025]).
A per claim 11, Shkedy teaches claim 10 as described above. Shkedy further teaches the  method, wherein 
a random percentage weighting assigned to a randomly selected asset from the group of parent assets is limited to a maximum value of its original percentage weighting in the respective parent portfolio (see Fig. 5A, Step 525).
Claims 12, 14,15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shkedy, U.S. Pub No. 2006/0167777 (reference A in attached PTO-892) in view of Breitzman et al., U.S. Patent No. 6,175,824 (reference B in attached PTO-892) further in view of McCabe et al., U.S. Pub No. 2003/0018570 (reference C in attached PTO-892) in view of Kessaci et al., International Pub No. WO 2017/216595 (reference N in attached PTO-892)further in view of Cheung et al., IU.S. Pub No. 2021/0238689 (reference D in attached PTO-892) and Labe, JR. et al., U.S. Pub No. 2002/0091605 (reference E in attached PTO-892)
A per claim 12, Shkedy teaches claim 8 as described above. 
Shkedy does not teach some of the plurality of parent and/or child portfolios are selected to undergo a mutation process whereby, for a selected portfolio, at least one asset of said portfolio is randomly selected and all or a randomly percentage weighted portion of said randomly selected asset is replaced by another asset randomly selected from a union of assets comprising a group of all of assets of existing portfolios and a group of other eligible assets.
Kessaci et al. teach some of the plurality of parent and/or child portfolios are selected to undergo a mutation process (see page 5, lines 26-33 to page 6, lines 1-27).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow some of the plurality of parent and/or child portfolios are selected to undergo a mutation process to Shkedy because Kessaci et al. teach including above features would enable to generate child portfolio from plurality parent portfolio using different amount of different asset with specific mechanism for mutation and cross over operations (Kessaci et al., page 4, lines 9-13).
Labe, JR. et al. teaches whereby, for a selected portfolio, at least one asset of said portfolio is randomly selected and all or a randomly percentage weighted portion of said randomly selected asset is replaced by another asset randomly selected from a union of assets comprising a group of all of assets of existing portfolios and a group of other eligible assets (see Fig. 7; paragraph [0125-0126], Table 2).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for a selected portfolio, at least one asset of said portfolio is randomly selected and all or a randomly percentage weighted portion of said randomly selected asset is replaced by another asset randomly selected from a union of assets comprising a group of all of assets of existing portfolios and a group of other eligible assets to Shkedy because Labe, JR, et al. teach including above features would enable to generate optimal allocation of portfolio using genetic algorithm  (Labe, JR. et al., paragraph [0127-0129]).
A per claim 13, Shkedy teaches claim 12 as described above. 
Shkedy does not teach the parent and/or child portfolios selected to undergo the mutation process are selected by assigning each of said parent and/or child portfolios with a binary value according to a pre-set mutation rate, where the assigned binary value determines whether a portfolio is selected for the mutation process or not.
Kessaci et al. teach the parent and/or child portfolios selected to undergo the mutation process (see page 5, lines 26-33 to page 6, lines 1-27).
Cheung et al. disclosed assigning each of said parent and/or child portfolios with a binary value according to a pre-set mutation rate, where the assigned binary value determines whether a portfolio is selected for the mutation process or not (see paragraph  [0059]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the parent and/or child portfolios selected to undergo the mutation process are selected by assigning each of said parent and/or child portfolios with a binary value according to a pre-set mutation rate, where the assigned binary value determines whether a portfolio is selected for the mutation process or not to Shkedy because Kessaci et al. and Cheung et al in combination teach including above features would enable to generate child portfolio from plurality parent portfolio using different amount of different asset with specific mechanism for mutation and cross over operations and mutation is predicted based on binary value (Kessaci et al., page 4, lines 9-13; Cheung et al.: paragraph [0059]).
As per claim 14, Shkedy teaches claim 8 as described above. 
Shkedy does not teach calculating a score for each of the plurality of parent and child portfolios; ranking the plurality of parent and child portfolios by their respective scores; and selecting a subset of said plurality of parent and child portfolios based on their respective Scores as next generation parent portfolios and using said next generation parent portfolios to generate a plurality of next generation child portfolios.
Breitzman et al. teaches calculating a score for each of the plurality of first generation portfolios; ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores (see abstract, Fig. 1; Fig. 3: column 3, lines 15-49).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow calculating a score for each of the plurality of first generation portfolios; ranking the plurality of first generation portfolios by their respective scores; and selecting one or more of said plurality of first generation portfolios based on their respective scores to Shkedy because Breitzman et al. teach including above features would enable to include top ranked companies into a stock portfolio (Breitzman et al., Abstract, Fig. 1, Step 1: column 5, lines 29-35).
Kessaci et al. and Labe Jr. et al. teach calculating a score for each of the plurality of parent and child portfolios; ranking the plurality of parent and child portfolios by their respective scores; and selecting a subset of said plurality of parent and child portfolios based on their respective Scores as next generation parent portfolios and using said next generation parent portfolios to generate a plurality of next generation child portfolios (Kessaci et al. :page 4, lines 9-36- to page 6; Labe Jr. et al.: Table 2: paragraph [0125-0126]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow calculating a score for each of the plurality of parent and child portfolios; ranking the plurality of parent and child portfolios by their respective scores; and selecting a subset of said plurality of parent and child portfolios based on their respective Scores as next generation parent portfolios and using said next generation parent portfolios to generate a plurality of next generation child portfolios to Shkedy because Kessaci et al. teach including above features would enable to select parent/child portfolio within selected fitness value  (Kessaci et al., page 5, lines 26-33).
A per claim 15, Shkedy teaches claim 14 as described above. 
Shkedy does not teach generating each of a plurality of next generation child portfolios from two next generation parent portfolios which are adjacent to each other by their ranking scores; and selecting some of the plurality of next generation parent and/or next generation child portfolios to undergo the mutation process.
Kessaci et al. teach generating each of a plurality of next generation child portfolios from two next generation parent portfolios which are adjacent to each other by their ranking scores; and selecting some of the plurality of next generation parent and/or next generation child portfolios to undergo the mutation process (see page 15, lines 5-36 to page1 6, lines 1-14).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow generating each of a plurality of next generation child portfolios from two next generation parent portfolios which are adjacent to each other by their ranking scores; and selecting some of the plurality of next generation parent and/or next generation child portfolios to undergo the mutation process to Shkedy because Kessaci et al. teach including above features would enable to generate child portfolio from plurality parent portfolio using different amount of different asset with specific mechanism for mutation and cross over operations (Kessaci et al., page 4, lines 9-13).
A per claim 16, Shkedy teaches claim 14 as described above. 
Shkedy does not teach  the  method comprising the steps of calculating a score for each of the next generation parent and next generation child portfolios.
Kessaci et al. teach calculating fitness score which lies between maximized and minimized risk values in fitness function (Kessaci et al., lines 30-35).
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow calculating a score for each of the next generation parent and next generation child portfolios to Shkedy because Kessaci et al. teach including above features would enable to select parent portfolio within selected fitness value  (Kessaci et al., page 5, lines 26-33).
Claim 17 is Objected 
18. 	A per claim 18, Shkedy teaches claim 17 as described above. 
Shkedy does not teach said highest ranking portfolio is selected for implementation.
Breitzman et al. teach said highest ranking portfolio is selected for implementation (see abstract, Fig. 1; column 5, lines 27-35).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow said highest ranking portfolio is selected for implementation to Shkedy because Breitzman et al. teach including above features would enable to select company with successful innovation and better future performance in real and capital market (Breitzman et al., abstract; column 2, lines 49-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Charnley et al. (U.S. Pub No. 2004/0111350) teach creating market-sector investment portfolio performance indices.
Clark et al. (U.S. Pub No. 2013/0024395) teach constructing outperforming portfolios relative to target benchmarks.
	Dembo  (U. S. Patent No. 5,148,365) teaches scenario optimization
	Howard et al. U.S. Pub No. 2009/0198633) teach investment classification and tracking system using diamond ratings.
	Hilton (International Pub No. WO 03/079150) teaches cash generation from portfolio disposition using genetic algorithms.
	McGarel et al. (U.S. Pub No. 2013/0054490) teach selecting securities for an investment portfolio.
	Smith et al. (U.S. Pub No. 2010/0268666) teach configuring facilitating financial analysis of plurality of investment performance.
	Steans (U.S. Pb No. 2016/0371779) implementing smart Beta factor deposition based on assets in  existing portfolio.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/02/2022